Title: From John Adams to Jacobus & Jan Anthony Murray, 28 March 1783
From: Adams, John
To: Murray, Jacobus & Jan Anthony


Gentlemen,
Paris March 28th. 1783.

I have recd. the Letter You did me the honor to write me on the 16th. of this Month, and I thank You, Gentlemen, for your polite Congratulations on the Peace.
The Ports and Cities of the United States of America are so open and free to all Men in Matters of Commerce, that no other Recommendation or Introductions are necessary, than good Commodities and a cheap Price.
Messs. Boinod and Gaillard will find the same Protection and Hospitality, with the Natives of the Country.
But, altho’ they judge right in beginning their Enterprize as early as possible, I cannot say what Success they may have, at the first Opening of Commerce with the Peace, as there will probably be many Rivals, and no great Plenty of Cash.
I wish the Gentlemen Success however, and if they address themselves to his Excellency the Governor of Pensylvania, Mr. Dickinson, to Genl. Mifflin, to Mr. Wilson or to Dr. Rush, they will find in those Gentlemen all the Countenance, they can expect from Men of Letters & wise Magistrates.
I have the honor to be, Gentlemen, / very respectfully, &c
